SANDERSON, J.
That the so-called “legislative assembly of the district of San Francisco” and the ayuntamiento of San Francisco did not possess the power which they exercised, or attempted to exercise in this case, is too obvious for argument. The first was an illegal and unauthorized body and their assumption of legislative functions a usurpation. The confirmation by the ayuntamiento imparted- no validity to the previous grant of the “legislative assembly of the district of San Francisco” for the reason that that body did not itself possess the power to make such a grant and could not therefore confirm and make valid a previous void -grant.
Judgment affirmed.
We concur: Shafter, J.; Rhodes, J.; Currey, C. J.; Sawyer, J.